 


110 HR 808 IH: Department of Peace and Nonviolence Act
U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 808 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2007 
Mr. Kucinich (for himself, Mr. Abercrombie, Mr. Andrews, Ms. Baldwin, Ms. Corrine Brown of Florida, Ms. Carson, Mr. Clay, Mr. Conyers, Mr. Cummings, Mr. Davis of Illinois, Mrs. Davis of California, Mr. DeFazio, Mr. Ellison, Mr. Farr, Mr. Filner, Mr. Al Green of Texas, Mr. Grijalva, Ms. Hirono, Mr. Holt, Mr. Honda, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Ms. Kaptur, Ms. Kilpatrick of Michigan, Ms. Lee, Mr. Lewis of Georgia, Mrs. Maloney of New York, Mr. McDermott, Mr. McGovern, Mr. Meeks of New York, Mr. George Miller of California, Ms. Moore of Wisconsin, Mr. Moran of Virginia, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Rangel, Mr. Rothman, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Serrano, Mr. Sherman, Mrs. Tauscher, Mr. Towns, Ms. Waters, Ms. Watson, Ms. Woolsey, Mr. Wu, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Foreign Affairs, Judiciary, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a Department of Peace and Nonviolence. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Department of Peace and Nonviolence Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Title I—ESTABLISHMENT OF DEPARTMENT OF PEACE AND NONVIOLENCE 
Sec. 101. Establishment of Department of Peace and Nonviolence. 
Sec. 102. Responsibilities and powers. 
Sec. 103. Principal officers. 
Sec. 104. Office of Peace Education and Training. 
Sec. 105. Office of Domestic Peace Activities. 
Sec. 106. Office of International Peace Activities. 
Sec. 107. Office of Technology for Peace. 
Sec. 108. Office of Arms Control and Disarmament. 
Sec. 109. Office of Peaceful Coexistence and Nonviolent Conflict Resolution. 
Sec. 110. Office of Human Rights and Economic Rights. 
Sec. 111. Intergovernmental Advisory Council on Peace and Nonviolence. 
Sec. 112. Consultation required. 
Sec. 113. Authorization of appropriations. 
Title II—ADMINISTRATIVE PROVISIONS AND TRANSFERS OF AGENCY FUNCTIONS 
Sec. 201. Staff. 
Sec. 202. Transfers. 
Sec. 203. Conforming amendments. 
Title III—FEDERAL INTERAGENCY COMMITTEE ON PEACE AND NONVIOLENCE 
Sec. 301. Federal Interagency Committee on Peace and Nonviolence. 
Title IV—ESTABLISHMENT OF PEACE DAY 
Sec. 401. Peace Day.  
2.FindingsCongress finds the following: 
(1)On July 4, 1776, the Second Continental Congress unanimously declared the independence of the 13 colonies, and the achievement of peace was recognized as one of the highest duties of the new organization of free and independent States. 
(2)In declaring, We hold these truths to be self-evident, that all Men are created equal, that they are endowed by their Creator with certain unalienable rights, that among these are Life, Liberty and the Pursuit of Happiness, the drafters of the Declaration of Independence, appealing to the Supreme Judge of the World, derived the creative cause of nationhood from the Laws of Nature and the entitlements of Nature’s God, such literal referrals in the Declaration of Independence thereby serving to celebrate the unity of human thought, natural law, and spiritual causation. 
(3)The architects of the Declaration of Independence with a firm reliance on the protection of divine providence spoke to the connection between the original work infusing principle into the structure of a democratic government seeking to elevate the condition of humanity, and the activity of a higher power which moves to guide the Nation’s fortune. 
(4)The Constitution of the United States of America, in its Preamble, further sets forth the insurance of the cause of peace in stating: We the People of the United States, in Order to Form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defense, promote the general welfare, and secure the Blessings of Liberty to ourselves and our Posterity. 
(5)The Founders of this country gave America a vision of freedom for the ages and provided people with a document which gave this Nation the ability to adapt to an undreamed of future. 
(6)It is the sacred duty of the people of the United States to receive the living truths of our founding documents and to think anew to develop institutions that permit the unfolding of the highest moral principles in this Nation and around the world. 
(7)During the course of the 20th century, more than 100,000,000 people perished in wars, and now, at the dawn of the 21st century, violence seems to be an overarching theme in the world, encompassing personal, group, national, and international conflict, extending to the production of nuclear, biological, and chemical weapons of mass destruction which have been developed for use on land, air, sea, and in space. 
(8)Such conflict is often taken as a reflection of the human condition without questioning whether the structures of thought, word, and deed which the people of the United States have inherited are any longer sufficient for the maintenance, growth, and survival of the United States and the world. 
(9)Promoting a culture of peace has been recognized by the United Nations Educational, Scientific and Cultural Organization (UNESCO) through passage of a resolution declaring an International Decade for a Culture of Peace and Non-Violence for the Children 2001–2010. The objective is to further strengthen the global movement for a culture of peace following the observance of the International Year for the Culture of Peace in 2000. 
(10)We are in a new millennium, and the time has come to review age-old challenges with new thinking wherein we can conceive of peace as not simply being the absence of violence, but the active presence of the capacity for a higher evolution of the human awareness, of respect, trust, and integrity; wherein we all may tap the infinite capabilities of humanity to transform consciousness and conditions which impel or compel violence at a personal, group, or national level toward developing a new understanding of, and a commitment to, compassion and love, in order to create a shining city on a hill, the light of which is the light of nations. 
IESTABLISHMENT OF DEPARTMENT OF PEACE AND NONVIOLENCE 
101.Establishment of Department of Peace and Nonviolence 
(a)EstablishmentThere is hereby established a Department of Peace and Nonviolence (hereinafter in this Act referred to as the Department), which shall— 
(1)be a cabinet-level department in the executive branch of the Federal Government; and 
(2)be dedicated to peacemaking and the study of conditions that are conducive to both domestic and international peace. 
(b)Secretary of Peace and NonviolenceThere shall be at the head of the Department a Secretary of Peace and Nonviolence (hereinafter in this Act referred to as the Secretary), who shall be appointed by the President, with the advice and consent of the Senate. 
(c)MissionThe Department shall— 
(1)hold peace as an organizing principle, coordinating service to every level of American society; 
(2)endeavor to promote justice and democratic principles to expand human rights; 
(3)strengthen nonmilitary means of peacemaking; 
(4)promote the development of human potential; 
(5)work to create peace, prevent violence, divert from armed conflict, use field-tested programs, and develop new structures in nonviolent dispute resolution; 
(6)take a proactive, strategic approach in the development of policies that promote national and international conflict prevention, nonviolent intervention, mediation, peaceful resolution of conflict, and structured mediation of conflict; 
(7)address matters both domestic and international in scope; and 
(8)encourage the development of initiatives from local communities, religious groups, and nongovernmental organizations. 
102.Responsibilities and powers 
(a)In generalThe Secretary shall— 
(1)work proactively and interactively with each branch of the Federal Government on all policy matters relating to conditions of peace; 
(2)serve as a delegate to the National Security Council; 
(3)call on the intellectual and spiritual wealth of the people of the United States and seek participation in its administration and in its development of policy from private, public, and nongovernmental organizations; and 
(4)monitor and analyze causative principles of conflict and make policy recommendations for developing and maintaining peaceful conduct. 
(b)Domestic responsibilitiesThe Secretary shall— 
(1)develop policies that address domestic violence, including spousal abuse, child abuse, and mistreatment of the elderly; 
(2)create new policies and incorporate existing programs that reduce drug and alcohol abuse; 
(3)develop new policies and incorporate existing policies regarding crime, punishment, and rehabilitation; 
(4)develop policies to address violence against animals; 
(5)analyze existing policies, employ successful, field-tested programs, and develop new approaches for dealing with the implements of violence, including gun-related violence and the overwhelming presence of handguns; 
(6)develop new programs that relate to the societal challenges of school violence, gangs, racial or ethnic violence, violence against gays and lesbians, and police-community relations disputes; 
(7)make policy recommendations to the Attorney General regarding civil rights and labor law; 
(8)assist in the establishment and funding of community-based violence prevention programs, including violence prevention counseling and peer mediation in schools; 
(9)counsel and advocate on behalf of women victimized by violence; 
(10)provide for public education programs and counseling strategies concerning hate crimes; 
(11)promote racial, religious, and ethnic tolerance; 
(12)finance local community initiatives that can draw on neighborhood resources to create peace projects that facilitate the development of conflict resolution at a national level and thereby inform and inspire national policy; and 
(13)provide ethical-based and value-based analyses to the Department of Defense. 
(c)International responsibilitiesThe Secretary shall— 
(1)advise the Secretary of Defense and the Secretary of State on all matters relating to national security, including the protection of human rights and the prevention of, amelioration of, and de-escalation of unarmed and armed international conflict; 
(2)provide for the training of all United States personnel who administer postconflict reconstruction and demobilization in war-torn societies; 
(3)sponsor country and regional conflict prevention and dispute resolution initiatives, create special task forces, and draw on local, regional, and national expertise to develop plans and programs for addressing the root sources of conflict in troubled areas; 
(4)provide for exchanges between the United States and other nations of individuals who endeavor to develop domestic and international peace-based initiatives; 
(5)encourage the development of international sister city programs, pairing United States cities with cities around the globe for artistic, cultural, economic, educational, and faith-based exchanges; 
(6)administer the training of civilian peacekeepers who participate in multinational nonviolent police forces and support civilian police who participate in peacekeeping; 
(7)jointly with the Secretary of the Treasury, strengthen peace enforcement through hiring and training monitors and investigators to help with the enforcement of international arms embargoes; 
(8)facilitate the development of peace summits at which parties to a conflict may gather under carefully prepared conditions to promote nonviolent communication and mutually beneficial solutions; 
(9)submit to the President recommendations for reductions in weapons of mass destruction, and make annual reports to the President on the sale of arms from the United States to other nations, with analysis of the impact of such sales on the defense of the United States and how such sales affect peace; 
(10)in consultation with the Secretary of State, develop strategies for sustainability and management of the distribution of international funds; and 
(11)advise the United States Ambassador to the United Nations on matters pertaining to the United Nations Security Council. 
(d)Human security responsibilitiesThe Secretary shall address and offer nonviolent conflict resolution strategies to all relevant parties on issues of human security if such security is threatened by conflict, whether such conflict is geographic, religious, ethnic, racial, or class-based in its origin, derives from economic concerns (including trade or maldistribution of wealth), or is initiated through disputes concerning scarcity of natural resources (such as water and energy resources), food, trade, or environmental concerns. 
(e)Media-related responsibilitiesRespecting the first amendment of the Constitution of the United States and the requirement for free and independent media, the Secretary shall— 
(1)seek assistance in the design and implementation of nonviolent policies from media professionals; 
(2)study the role of the media in the escalation and de-escalation of conflict at domestic and international levels and make findings public; and 
(3)make recommendations to professional media organizations in order to provide opportunities to increase media awareness of peace-building initiatives. 
(f)Educational responsibilitiesThe Secretary shall— 
(1)develop a peace education curriculum, which shall include studies of— 
(A)the civil rights movement in the United States and throughout the world, with special emphasis on how individual endeavor and involvement have contributed to advancements in peace and justice; and 
(B)peace agreements and circumstances in which peaceful intervention has worked to stop conflict; 
(2)in cooperation with the Secretary of Education— 
(A)commission the development of such curricula and make such curricula available to local school districts to enable the utilization of peace education objectives at all elementary and secondary schools in the United States; and 
(B)offer incentives in the form of grants and training to encourage the development of State peace curricula and assist schools in applying for such curricula; 
(3)work with educators to equip students to become skilled in achieving peace through reflection, and facilitate instruction in the ways of peaceful conflict resolution; 
(4)maintain a site on the Internet for the purposes of soliciting and receiving ideas for the development of peace from the wealth of political, social and cultural diversity; 
(5)proactively engage the critical thinking capabilities of grade school, high school, and college students and teachers through the Internet and other media and issue periodic reports concerning submissions; 
(6)create and establish a Peace Academy, which shall— 
(A)be modeled after the military service academies; 
(B)provide a 4-year course of instruction in peace education, after which graduates will be required to serve 5 years in public service in programs dedicated to domestic or international nonviolent conflict resolution; and 
(7)provide grants for peace studies departments in colleges and universities throughout the United States. 
103.Principal officers 
(a)Under Secretary of Peace and NonviolenceThere shall be in the Department an Under Secretary of Peace and Nonviolence, who shall be appointed by the President, by and with the advice and consent of the Senate. During the absence or disability of the Secretary, or in the event of a vacancy in the office of the Secretary, the Under Secretary shall act as Secretary. The Secretary shall designate the order in which other officials of the Department shall act for and perform the functions of the Secretary during the absence or disability of both the Secretary and Under Secretary or in the event of vacancies in both of those offices. 
(b)Additional positions 
(1)There shall be in the Department— 
(A)an Assistant Secretary for Peace Education and Training; 
(B)an Assistant Secretary for Domestic Peace Activities; 
(C)an Assistant Secretary for International Peace Activities; 
(D)an Assistant Secretary for Technology for Peace; 
(E)an Assistant Secretary for Arms Control and Disarmament; 
(F)an Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict Resolution; 
(G)an Assistant Secretary for Human and Economic Rights; and 
(H)a General Counsel. 
(2)Each of the Assistant Secretaries and the General Counsel shall be appointed by the President, by and with the advice and consent of the Senate. 
(3)There shall be in the Department an Inspector General, who shall be appointed in accordance with the provisions in the Inspector General Act of 1978 (5 U.S.C. App.). 
(4)There shall be in the Department four additional officers who shall be appointed by the President, by and with the advice and consent of the Senate. The officers appointed under this paragraph shall perform such functions as the Secretary shall prescribe, including— 
(A)congressional relations functions; 
(B)public information functions, including providing, through the use of the latest technologies, useful information about peace and the work of the Department; 
(C)management and budget functions; and 
(D)planning, evaluation, and policy development functions, including development of policies to promote the efficient and coordinated administration of the Department and its programs and encourage improvements in conflict resolution and violence prevention. 
(5)In any case in which the President submits the name of an individual to the Senate for confirmation as an officer of the Department under this subsection, the President shall state the particular functions of the Department such individual will exercise upon taking office. 
(c)Authority of SecretaryEach officer described in this section shall report directly to the Secretary and shall, in addition to any functions vested in or required to be delegated to such officer, perform such additional functions as the Secretary may prescribe. 
104.Office of Peace Education and Training 
(a)In generalThere shall be in the Department an Office of Peace Education and Training, the head of which shall be the Assistant Secretary for Peace Education and Training. The Assistant Secretary for Peace Education and Training shall carry out those functions of the Department relating to the creation, encouragement, and impact of peace education and training at the elementary, secondary, university, and postgraduate levels, including the development of a Peace Academy. 
(b)Peace curriculumThe Assistant Secretary of Peace Education and Training, in cooperation with the Secretary of Education, shall develop a peace curriculum and supporting materials for distribution to departments of education in each State and territory of the United States. The peace curriculum shall include the building of communicative peace skills, nonviolent conflict resolution skills, and other objectives to increase the knowledge of peace processes. 
(c)GrantsThe Assistant Secretary of Peace Education and Training shall— 
(1)provide peace education grants to colleges and universities for the creation and expansion of peace studies departments; and 
(2)create a Community Peace Block Grant program under which grants shall be provided to not-for-profit community and nongovernmental organizations for the purposes of developing creative, innovative neighborhood programs for nonviolent conflict resolution and local peacebuilding initiatives. 
105.Office of Domestic Peace Activities 
(a)In generalThere shall be in the Department an Office of Domestic Peace Activities, the head of which shall be the Assistant Secretary for Domestic Peace Activities. The Assistant Secretary for Domestic Peace Activities shall carry out those functions in the Department affecting domestic peace activities, including the development of policies that increase awareness about intervention and counseling on domestic violence and conflict. 
(b)ResponsibilitiesThe Assistant Secretary for Domestic Peace Activities shall— 
(1)develop policy alternatives for the treatment of drug and alcohol abuse; 
(2)develop new policies and build on existing programs responsive to the prevention of crime, including the development of community policing strategies and peaceful settlement skills among police and other public safety officers; and 
(3)develop community-based strategies for celebrating diversity and promoting tolerance. 
106.Office of International Peace Activities 
(a)In generalThere shall be in the Department an Office of International Peace Activities, the head of which shall be the Assistant Secretary for International Peace Activities. The Assistant Secretary for International Peace Activities shall carry out those functions in the Department affecting international peace activities and shall be a member of the National Security Council. 
(b)ResponsibilitiesThe Assistant Secretary for International Peace Activities shall— 
(1)provide for the training and deployment of all Peace Academy graduates and other nonmilitary conflict prevention and peacemaking personnel; 
(2)sponsor country and regional conflict prevention and dispute resolution initiatives in countries experiencing social, political, or economic strife; 
(3)advocate the creation of a multinational nonviolent peace force; 
(4)provide training for the administration of postconflict reconstruction and demobilization in war-torn societies; and 
(5)provide for the exchanges between individuals of the United States and other nations who are endeavoring to develop domestic and international peace-based initiatives. 
107.Office of Technology for Peace 
(a)In generalThere shall be in the Department an Office of Technology for Peace, the head of which shall be the Assistant Secretary of Technology for Peace. The Assistant Secretary of Technology for Peace shall carry out those functions in the Department affecting the awareness, study, and impact of developing new technologies on the creation and maintenance of domestic and international peace. 
(b)GrantsThe Assistant Secretary of Technology for Peace shall provide grants for the research and development of technologies in transportation, communications, and energy that— 
(1)are nonviolent in their application; and 
(2)encourage the conservation and sustainability of natural resources in order to prevent future conflicts regarding scarce resources. 
108.Office of Arms Control and Disarmament 
(a)In generalThere shall be in the Department an Office of Arms Control and Disarmament, the head of which shall be the Assistant Secretary of Arms Control and Disarmament. The Assistant Secretary of Arms Control and Disarmament shall carry out those functions in the Department affecting arms control programs and arms limitation agreements. 
(b)ResponsibilitiesThe Assistant Secretary of Arms Control and Disarmament shall— 
(1)advise the Secretary on all interagency discussions and all international negotiations regarding the reduction and elimination of weapons of mass destruction throughout the world, including the dismantling of such weapons and the safe and secure storage of materials related thereto; 
(2)assist nations, international agencies and nongovernmental organizations in assessing the locations of the buildup of nuclear arms; 
(3)develop nonviolent strategies to deter the testing or use of offensive or defensive nuclear weapons, whether based on land, air, sea, or in outer space; 
(4)serve as a depository for copies of all contracts, agreements, and treaties that deal with the reduction and elimination of nuclear weapons or the protection of outer space from militarization; and 
(5)provide technical support and legal assistance for the implementation of such agreements. 
109.Office of Peaceful Coexistence and Nonviolent Conflict Resolution 
(a)In generalThere shall be in the Department an Office of Peaceful Coexistence and Nonviolent Conflict Resolution, the head of which shall be the Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict Resolution. The Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict Resolution shall carry out those functions in the Department affecting research and analysis relating to creating, initiating, and modeling approaches to peaceful coexistence and nonviolent conflict resolution. 
(b)ResponsibilitiesThe Assistant Secretary for Peaceful Coexistence and Nonviolent Conflict Resolution shall— 
(1)study the impact of war, especially on the physical and mental condition of children (using the ten-point agenda in the United Nations Childrens Fund report, State of the World’s Children 1996, as a guide), which shall include the study of the effect of war on the environment and public health; 
(2)publish a monthly journal of the activities of the Department and encourage scholarly participation; 
(3)gather information on effective community peacebuilding activities and disseminate such information to local governments and nongovernmental organizations in the United States and abroad; 
(4)research the effect of violence in the media and make such reports available to the Congress annually; and 
(5)sponsor conferences throughout the United States to create awareness of the work of the Department. 
110.Office of Human Rights and Economic Rights 
(a)In generalThere shall be in the Department an Office of Human Rights and Economic Rights, the head of which shall be the Assistant Secretary for Human Rights and Economic Rights. The Assistant Secretary for Human Rights and Economic Rights shall carry out those functions in the Department supporting the principles of the Universal Declaration of Human Rights passed by the General Assembly of the United Nations on December 10, 1948. 
(b)ResponsibilitiesThe Assistant Secretary for Human Rights and Economic Rights shall— 
(1)assist the Secretary, in cooperation with the Secretary of State, in furthering the incorporation of principles of human rights, as enunciated in the United Nations General Assembly Resolution 217A (III) of December 10, 1948, into all agreements between the United States and other nations to help reduce the causes of violence; 
(2)gather information on and document human rights abuses, both domestically and internationally, and recommend to the Secretary nonviolent responses to correct abuses; 
(3)make such findings available to other agencies in order to facilitate nonviolent conflict resolution; 
(4)provide trained observers to work with nongovernmental organizations for purposes of creating a climate that is conducive to the respect for human rights; 
(5)conduct economic analyses of the scarcity of human and natural resources as a source of conflict and make recommendations to the Secretary for nonviolent prevention of such scarcity, nonviolent intervention in case of such scarcity, and the development of programs of assistance for people experiencing such scarcity, whether due to armed conflict, maldistribution of resources, or natural causes; 
(6)assist the Secretary, in cooperation with the Secretary of State and the Secretary of the Treasury, in developing strategies regarding the sustainability and the management of the distribution of funds from international agencies, the conditions regarding the receipt of such funds, and the impact of those conditions on the peace and stability of the recipient nations; and 
(7)assist the Secretary, in cooperation with the Secretary of State and the Secretary of Labor, in developing strategies to promote full compliance with domestic and international labor rights law. 
111.Intergovernmental Advisory Council on Peace and Nonviolence 
(a)In generalThere shall be in the Department an advisory committee to be known as the Intergovernmental Advisory Council on Peace and Nonviolence (hereinafter in this Act referred to as the Council). The Council shall provide assistance and make recommendations to the Secretary and the President concerning intergovernmental policies relating to peace and nonviolent conflict resolution. 
(b)ResponsibilitiesThe Council shall— 
(1)provide a forum for representatives of Federal, State, and local governments to discuss peace issues; 
(2)promote better intergovernmental relations; and 
(3)submit, biennially or more frequently if determined necessary by the Council, a report to the Secretary, the President, and the Congress reviewing the impact of Federal peace activities on State and local governments. 
112.Consultation required 
(a)Consultation in cases of conflict 
(1)In any case in which a conflict between the United States and any other government or entity is imminent or occurring, the Secretary of Defense and the Secretary of State shall consult with the Secretary concerning nonviolent means of conflict resolution. 
(2)In any case in which such a conflict is ongoing or recently concluded, the Secretary shall conduct independent studies of diplomatic initiatives undertaken by the United States and other parties to the conflict. 
(3)In any case in which such a conflict has recently concluded, the Secretary shall assess the effectiveness of those initiatives in ending the conflict. 
(4)The Secretary shall establish a formal process of consultation in a timely manner with the Secretary of the Department of State and the Secretary of the Department of Defense— 
(A)prior to the initiation of any armed conflict between the United States and any other nation; and 
(B)for any matter involving the use of Department of Defense personnel within the United States. 
(b)Consultation in drafting treaties and agreementsThe executive branch shall consult with the Secretary in drafting treaties and peace agreements. 
113.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act for a fiscal year beginning after the date of the enactment of this Act an amount equal to at least 2 percent of the total amount appropriated for that fiscal year for the Department of Defense. 
IIADMINISTRATIVE PROVISIONS AND TRANSFERS OF AGENCY FUNCTIONS 
201.StaffThe Secretary may appoint and fix the compensation of such employees as may be necessary to carry out the functions of the Secretary and the Department. Except as otherwise provided by law, such employees shall be appointed in accordance with the civil service laws and their compensation fixed in accordance with title 5 of the United States Code. 
202.TransfersThere are hereby transferred to the Department the functions, assets, and personnel of— 
(1)the Peace Corps; 
(2)the United States Institute of Peace; 
(3)the Office of the Under Secretary for Arms Control and International Security Affairs of the Department of State; 
(4)the Gang Resistance Education and Training Program of the Bureau of Alcohol, Tobacco and Firearms; and 
(5)the SafeFutures program of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice. 
203.Conforming amendmentsNot later than 90 days after the date of the enactment of this Act, the Secretary shall prepare and submit to Congress proposed legislation containing any necessary and appropriate technical and conforming amendments to the laws of the United States to reflect and carry out the provisions of this Act. 
IIIFEDERAL INTERAGENCY COMMITTEE ON PEACE AND NONVIOLENCE 
301.Federal Interagency Committee on Peace and NonviolenceThere is established a Federal Interagency Committee on Peace and Nonviolence (hereinafter in this Act referred to as the Committee). The Committee shall— 
(1)assist the Secretary in providing a mechanism to assure that the procedures and actions of the Department and other Federal agencies are fully coordinated; and 
(2)study and make recommendations for assuring effective coordination of Federal programs, policies, and administrative practices affecting peace. 
IVESTABLISHMENT OF PEACE DAY 
401.Peace DayAll citizens should be encouraged to observe and celebrate the blessings of peace and endeavor to create peace on a Peace Day. Such day shall include discussions of the professional activities and the achievements in the lives of peacemakers. There are several models for such a Peace Day that have been endorsed by Congress and the United Nations.  
 
